DETAILED ACTION
	Claims 1-43 are currently pending in the instant application.  Claims 1-3, 6, 8, 15, 16, 19, 20, 23, 41, and 42 are rejected.  Claims 2, 3, 5-7, 9, 13, 14, 25, and 27-40 are objected.  Claims 4, 10-12, 17, 18, 21, 22, 24, 26, and 43 are withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and the species 
    PNG
    media_image1.png
    101
    148
    media_image1.png
    Greyscale
 in the reply filed on 28 October 2022 is acknowledged.  The traversal is on the ground(s) that the compounds of group I share a significant structural element, the common structural core and have common activity with group II.  This is not found persuasive because the restriction was under 37 CFR 1.121 and not a lack of unity, therefore, as the inventions have been shown to be distinct, the restriction is considered proper.  Additionally, the common structural core is not a special technical feature as seen by the following 35 USC 102 rejection.
The requirement is still deemed proper and is therefore made FINAL.
According to MPEP 803.02, the examiner has determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has been extended to the compounds of formula 5, 7, 9, 13, 14, 25 and 27-40 which also appear allowable, and further to the compounds: 
    PNG
    media_image2.png
    136
    184
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    102
    141
    media_image3.png
    Greyscale
, and 
    PNG
    media_image4.png
    223
    308
    media_image4.png
    Greyscale
which are not allowable.
Claims 1-3, 5-9, 13-16, 19, 20, 23, 25, and 27-42 have been examined to the extent that they are readable on the elected embodiment, the elected species and the above mentioned compounds.  It has been determined that the entire scope claimed is not patentable.
Claim Objections
Claims 2, 3, and 6 are objected to because of the following informalities:  Claims 2, 3, and 6 contain multiple periods due to the use of “a.”, “b.”, “c.”, etc.  Appropriate correction is required. It is suggested that applicant adopt the “(1)”, “(2)”, etc. as in found in other pending claims.
Claim 28 is objected to because of the following informalities:  Claim 28 has “or a pharmaceutically acceptable salt thereof” twice in the claim.  Appropriate correction is required.
Claims 5, 7, 9, 12, 14, 25, 27, and 29-40 are objected to as being dependent upon a rejected base claim, but would appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 15, 16, 19, 20, 23, 41, and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2010/077839.
WO 2010/077839 discloses substituted oxindole CB2 agonists for pain treatment of the formula I: 
    PNG
    media_image5.png
    136
    204
    media_image5.png
    Greyscale
, page 1.  Page 40 provides pharmaceutical compositions.  Specific compounds disclosed in the prior art reference are, for example, the compound of example 310: 
    PNG
    media_image2.png
    136
    184
    media_image2.png
    Greyscale
, page 128, which corresponds to the instant claims wherein R1 is unsubstituted phenyl; R2a and R2b together join to form a spiro 4-8 membered heterocyclyl containing 2 heteroatoms of O, which is unsubstituted; X, Y and Z are each C(R5); R5 are each hydrogen; and R3 and R4 combine along with the nitrogen atom to which they are attached to form a monocyclic heterocyclyl ring containing 1 nitrogen atom, wherein the heterocyclyl ring is unsubstituted.  Example 314 is 
    PNG
    media_image3.png
    102
    141
    media_image3.png
    Greyscale
 on page 129 which corresponds to R1 being phenyl substituted with one R6 which is halogen (instant claims 3 and 16).  In regards to claims 19 and 20, R9 and R10 do not need to be present.
Claim(s) 1, 2, 3, 6, 8,15, 16, 19, 20, 23, 41, and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry No. 1234338-51-2.
Registry NO. 1234338-51-2 is 
    PNG
    media_image4.png
    223
    308
    media_image4.png
    Greyscale

which corresponds to the instant claims wherein R1 is phenyl substituted with two R6 which are halogen; R2a and R2b together join to form a spiro 4-8 membered heterocyclyl containing 2 heteroatoms of O, which is unsubstituted; X, Y and Z are each C(R5); R5 are each hydrogen; and R3 and R4 are each C2 alkyl.  In regards to claims 41 and 42, solubility date in unbuffered water is provided.  In regards to claims 19 and 20, R9 and R10 do not need to be present.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					7 November 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600